DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/01/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered where lined through.
Election/Restrictions
  Applicant’s election without traverse of claims 1-4 and 6-9 in the reply filed on 03/14/2022 is acknowledged.
Claim 5 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of copending Application No. 17046674, herein ‘674, in view of Ibaragi et al. (US 2017/0170436 A1) [IDS dated 10/01/2020], herein Ibaragi. 
Regarding claim 1, claim 1 of ‘674 teaches a Ni diffusion-plated steel sheet comprising: a base steel sheet; and a Fe-Ni diffusion alloy-plating layer positioned on at least a single surface of the base steel sheet, wherein a Ni coating weight of the Fe-Ni diffusion alloy-plating layer is 9.0 to 20 g/m2, a Fe concentration Cs of an outermost layer of the Fe-Ni diffusion alloy-plating layer is 10 to 55 mass%, a chemical composition of the base steel sheet contains, by mass%: C: 0.005% to 0.250%; Si: limited to 0.1% or less; Mn: 0.05% to 0.90%; P: limited to 0.025% or less; S: limited to 0.025% or less; sol. Al: 0.005% to 0.100%; N: limited to 0.0070% or less; B: 0% to 0.0050%; and a remainder consisting of Fe and impurities, and a ferrite grain size number specified by JIS G 0551 (2013) of the base steel sheet is 11.0 or more.  The coating weight of the plating layer and the weight of the elements overlap those of the sheet of Instant claim 1.  The Fe concentration range and the ferrite grain size number range are the same as those of the Instantly claimed sheet.   ‘674 fails to teach the addition of Ti and/or Nb to the sheet.
lbaragi teaches a steel sheet with a nickel-plated layer [Abstract, Tables 1-2, and 4]. The steel has a composition in mass % of : C: 0.0001-0.1, Si: 0.001 to 0.5, Mn: 0.01 to 1.0, P:  0.001 to 0.05, S: 0.0001 to 0.02, Al:  0.0005 to 0.20, N: 0.0001 to 0.004, Ti: : 0.01 to 0.8 and/or Nb: 0.005 to 0.05 with the remainder Fe and impurities [Table 1, 0045-0052, 0069-0070]. By example Ibaragi teaches a steel with C: 0.0019%, N: 0.002%, Ti : 0.02% and Nb 0.019 % thus Expression (1) is then (0.0019/12 + 0.002/14=0.000301) < [(0.02/48+0.019/93) +0.001=0.001621]; 0.000301<0.001621 [Table I Type IF]. This steel has a composition that overlaps that of ‘674. The amount of adhered nickel in the plating layer is 10-35 g/m2 [Table 2]. This is within the claimed range. The steel is annealed after plating thus a diffusion is expected to occur [Table 2 comparative examples 7 and 10]. The nickel level in the upper surface of the plating layer is less than 90 mass% [Table 4 comparative examples 7 and 10]. 
Ibaragi teaches that the Ti and Nb are added to the steel as they have the effect of fixing C and N in the steel as a carbide and a nitride, and improving the workability of the steel [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the Ti and Nb in the ranges taught by Ibaragi to the steel of ‘674.  One would have been motivated to do so based on the improved workability of the steel.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations of Instant claim 2 are met by claim 2 of ‘674.  
The limitations of Instant claim 3 are met by claim 1 of ‘674 with overlapping ranges.
The limitations of Instant claim 4 are met by claim 3 of ‘674.
The limitations of Instant claim 6 are met by claim 2 of ‘674 with overlapping ranges.
The limitations of Instant claim 7 are met by claim 5 of ‘674 with overlapping ranges.
The limitations of Instant claim 8 are met by claim 1 of ‘674 with overlapping ranges.
Regarding claim 9, claim 6 of ‘674 teaches a Ni diffusion-plated steel sheet comprising: a base steel sheet; and a Fe-Ni diffusion alloy-plating layer positioned on at least a single surface of the base steel sheet, wherein a Ni coating weight of the Fe-Ni diffusion alloy-plating layer is 9.0 to 20 g/m2, a Fe concentration Cs of an outermost layer of the Fe-Ni diffusion alloy-plating layer is 10 to 55 mass%, a chemical composition of the base steel sheet contains, by mass%: C: 0.005% to 0.250%; Si: limited to 0.1% or less; Mn: 0.05% to 0.90%; P: limited to 0.025% or less; S: limited to 0.025% or less; sol. Al: 0.005% to 0.100%; N: limited to 0.0070% or less; B: 0% to 0.0050%; and a remainder comprising of Fe and impurities, and a ferrite grain size number specified by JIS G 0551 (2013) of the base steel sheet is 11.0 or more.  The coating weight of the plating layer and the weight of the elements overlap those of the sheet of Instant claim 9.  The Fe concentration range and the ferrite grain size number range are the same as those of the Instantly claimed sheet.   ‘674 fails to teach the addition of Ti and/or Nb to the sheet.
lbaragi teaches a steel sheet with a nickel-plated layer [Abstract, Tables 1-2, and 4]. The steel has a composition in mass % of : C: 0.0001-0.1, Si: 0.001 to 0.5, Mn: 0.01 to 1.0, P:  0.001 to 0.05, S: 0.0001 to 0.02, Al:  0.0005 to 0.20, N: 0.0001 to 0.004, Ti: : 0.01 to 0.8 and/or Nb: 0.005 to 0.05 with the remainder Fe and impurities [Table 1, 0045-0052, 0069-0070]. By example Ibaragi teaches a steel with C: 0.0019%, N: 0.002%, Ti : 0.02% and Nb 0.019 % thus Expression (1) is then (0.0019/12 + 0.002/14=0.000301) < [(0.02/48+0.019/93) +0.001=0.001621]; 0.000301<0.001621 [Table I Type IF]. This steel has a composition that overlaps that of ‘674. The amount of adhered nickel in the plating layer is 10-35 g/m2 [Table 2]. This is within the claimed range. The steel is annealed after plating thus a diffusion is expected to occur [Table 2 comparative examples 7 and 10]. The nickel level in the upper surface of the plating layer is less than 90 mass% [Table 4 comparative examples 7 and 10]. 
Ibaragi teaches that the Ti and Nb are added to the steel as they have the effect of fixing C and N in the steel as a carbide and a nitride, and improving the workability of the steel [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the Ti and Nb in the ranges taught by Ibaragi to the steel of ‘674.  One would have been motivated to do so based on the improved workability of the steel.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claims 1-2 and 9 are objected to because of the following informalities:  The claims use the phrase “a Fe concentration Cs”.  This leads to some unclearness in the claim as Cs is well recognized as the chemical symbol for cesium.  It is recommended to remove the term from the claim as there is no further information added to the claim by the term Cs or to put the term in parenthesis or commas, so that the meaning is clearer as an abbreviation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Horie et al. (US 2016/0168657), herein Horie, in view of Ibaragi et al. (US 2017/0170436 A1) [IDS dated 10/01/2020], herein Ibaragi.

In regards to claims 1 and 9, Horie teaches a surface-treated steel sheet for battery containers [Abstract].  The steel sheet having a Fe-Ni alloy plating layer formed by thermal diffusion [Abstract, 0023-0024].  The content ratio of the Fe atoms in the outermost surface of the layer is 12 to 55% [0025].  Horie does not expressly teach the coating weight of the Ni coating of the Fe-Ni diffusion alloy-plating layer.  However, teaches the thickness of the Fe-Ni plating layer is not limited and may be 0.5-1.5 µm in thickness [0041].  Thus, the coating weight is expected to overlap the claimed range as the Instant Specification teaches a coating weight of 9 g/m2 gives a thickness of the plating layer of approximately 1 µm [Instant Spec. 0062].  Horie does not expressly teach a chemical composition of the steel is as claimed [0021].
  lbaragi teaches a steel sheet with a nickel-plated layer as a container for a battery [Abstract, 0003, Tables 1-2, and 4]. The steel has a composition in mass % of : C: 0.0001-0.1, Si: 0.001 to 0.5, Mn: 0.01 to 1.0, P:  0.001 to 0.05, S: 0.0001 to 0.02, Al:  0.0005 to 0.20, N: 0.0001 to 0.004, Ti: : 0.01 to 0.8 and/or Nb: 0.005 to 0.05 with the remainder Fe and impurities [Table 1, 0045-0052, 0069-0070]. As no other elements are taught, the remainder composition is considered to consist of Fe and impurities. By example Ibaragi teaches a steel with C: 0.0019%, N: 0.002%, Ti : 0.02% and Nb 0.019 % thus Expression (1) is then (0.0019/12 + 0.002/14=0.000301) < [(0.02/48+0.019/93) +0.001=0.001621]; 0.000301<0.001621 [Table I Type IF].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the steel of Ibaragi as the steel of Horie.  One would have been motivated to do so as it would be the simple substitution of one known steel for battery container for another to obtain predictable results. 
Modified Horie does not teach the ferrite grain size number.  However, the steel of Horie is expected to meet the limitation.  The Instant Spec. teaches that in order to meet the grain size requirement the C content is set to 0.0010% or more.  As modified Horie teaches a steel with an overlapping concentration including an overlapping range of C and examples of C of 0.0019%, it is expected to meet the limitation.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 2, Horie further teaches the content ratio of Fe atoms at the outermost surface of the iron-nickel alloy layer is 15 to 50% [0029, Table 1].  This overlaps the claimed range.

In regards to claims 3 and 6, modified Horie teaches the limitations of claims 1 and 2 as set forth above.  Horie does not expressly teach the coating weight of the Ni coating of the Fe-Ni diffusion alloy-plating layer.  However, Horie teaches the thickness of the Fe-Ni plating layer is not limited and may be 0.5-1.5 µm in thickness [0041].  Thus, the coating weight is expected to overlap the claimed range as the Instant Specification teaches a coating weight of 9 g/m2 gives a thickness of the plating layer of approximately 1 µm [Instant Spec. 0062].  As Horie teaches the thickness of the Fe-Ni plating layer is not limited, one of ordinary skill would understand the thickness may be changed.  Modified Horie discloses the claimed invention except for the thickness of the plating layer being greater than 1.5 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to thickness of the layer to be 2 µm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  A thickness or 2 µm would result from a coating weight of about 18 g/m2 based on the teaching in the Instant Spec [Instant Spec. 0062].

In regards to claims 4 and 7-8, modified Horie teaches the limitations of claims 1 -3 as set forth above.  The recitation of "is used for a container..." is considered an intended use of the claimed Fe-Ni diffusion plated steel sheet. Modified Horie teaches a substantially identical Fe-Ni diffusion plated steel sheet as that which is claimed and therefore is considered capable of performing the claimed intended use, absent an objective showing. See MPEP 2111.01 and 2112.01.  Horie further teaches the plated steel sheet is for the production of a battery container [0006].  Thus, the sheet of Horie is capable of becoming an outer surface of a container by press forming.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including steel sheets with Ni plating layers such as Takamatsu et al. (US 2012/0171518). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784